Citation Nr: 0508700	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for epidermatophytosis 
with tinea pedis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to August 
1976.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, so that additional 
development could be undertaken.  Following the completion of 
the requested actions, the case has been returned to the 
Board for further review.   

The issue of the veteran's entitlement to an extraschedular 
evaluation for epidermatophytosis with tinea pedis is 
addressed in the REMAND portion of this document.  Such issue 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's 
epidermatophytosis with tinea pedis is not shown to have been 
manifested by constant exudation, constant itching; extensive 
lesions, or marked disfigurement.

2.  Since August 30, 2002, the veteran's epidermatophytosis 
with tinea pedis affected the exposed body at a rate of zero 
percent and the total body at nine percent; systemic therapy 
is not shown to have been required.  


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, not more than a 10 percent 
schedular evaluation was warranted for epidermatophytosis 
with tinea pedis.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10 (2004).

2.  Since August 30, 2002, not more than a 10 percent rating 
is for assignment for epidermatophytosis with tinea pedis.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7806, 7813 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in 
August 2004 for additional development by the RO, including 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
retrieval of VA medical records, conduct of a VA medical 
examination, and readjudication on the basis of changed 
rating criteria.  All of the actions sought by the Board in 
its prior remand appear to have been completed in full as 
directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

At this juncture the veteran advances argument that the VA 
medical examination conducted in October 2004 was inadequate, 
although no Stegall contentions are set forth, to the effect 
that it was not performed in concert with the Board's remand 
directives.  This argument, as well as the contention that 
the AMC's failure to advise him of the possibility of 
obtaining a private medical examination with utilization of 
the claims folder represents a VCAA violation, are addressed 
below.  

The VCAA became law in November 2000, and it significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  The VCAA  redefined the 
obligations of VA with respect to its duty to assist a 
claimant, and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Per the Board's August 2004 request, written 
notice of the foregoing was provided to the veteran in a 
September 2004 letter from the AMC.  

Regarding the allegation that the veteran was never informed 
that he could obtain a private medical examination and secure 
his claims folder for review by a private examiner, the 
undersigned notes that in September 2004, the veteran was 
specifically informed that he could support his claim with a 
statement from a physician which included physical and 
clinical findings in support of his claim.  As for the 
appellant having access to the claims folder, access to that 
document is governed by the Privacy Act, 5 U.S.C. § 552a, as 
amended.  Further, under the doctrine announced by the United 
States Supreme Court in Federal Crop Insurance Corp. v. 
Merrill, 332 U.S. 380, 384-5 (1947), it is not unreasonable 
to charge the veteran with knowing that he could secure his 
claims folder for review, and make copies of pertinent 
evidence for review by a private examiner.  Hence, the duties 
established by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, VA has expended 
much time and effort in ensuring that all pertinent records 
relating to the veteran's treatment have been obtained and 
made a part of his claims folder.  In addition, the veteran 
has been afforded VA skin examinations on two occasions 
during the course of the instant appeal.  The veteran through 
his representative takes issue with the adequacy of the most 
recent VA medical evaluation in October 2004, noting that 
functional loss under 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca v. Brown, 8 Vet.App. 202 (1995), was not considered by 
the examiner, nor was such examination conducted during an 
active phase of the veteran's epidermatophytosis.  The Board 
rejects the arguments advanced on the basis that the disorder 
in question is one rated on the basis of skin involvement 
under 38 C.F.R. § 4.118.  Moreover, no resort is warranted to 
rating the appellant's skin disorder by analogy a 
musculoskeletal disorder, and the appellant has not cited to 
any legal authority in support of this argument.  

As for the adequacy of the examination in October 2004, the 
report of that evaluation does not indicate that the 
veteran's skin disorder was dormant at that time.  Rather, 
the veteran described the course of his service-connected 
skin disorder as "constant," and, as was shown on the 
previous examination in late 2002, there was involvement of 
both the groin and the feet.  To that end, the veteran's 
argument that the skin disorder was not active at the time of 
the 2004 examination is without merit, and, as such, the 
facts in this case are distinguishable from those set forth 
in Ardison v. Brown, 6 Vet.App. 405 (1994) and Bowers v. 
Derwinski, 2 Vet.App. 675 (1992).  On the basis of the 
foregoing, the VA's duty-to-assist obligation has been fully 
met in this instance.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, however, full notice of the VCAA has been 
provided and the claim was then readjudicated, with notice to 
the veteran, as provided by Pelegrini.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran-
appellant.  

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim for Increase

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes (DCs) identify the various disabilities.  VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report, and to 
enable the VA to make a more precise evaluation of the level 
of the disability and of any changes in the condition.  
Schafrath, 1 Vet.App. at 594.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Service connection for epidermatophytosis was established by 
a rating decision of May 1981, at which time a noncompensable 
rating was assigned from October 1980.  The RO by rating 
action in January 2003 recharacterized such disability to 
that of epidermatophytosis with tinea pedis and the rating 
therefor was increased to 10 percent under DC 7813-7806, 
effective from December 6, 2001.  

Effective August 30, 2002, VA amended those criteria for 
evaluating skin disabilities.  See 67 Fed. Reg. 49596 (2002).  
Where laws or regulations change after a claim has been filed 
or reopened, the law in effect prior to the date of the 
change controls for the period prior to the change, and the 
law in effect after the date of the change controls as of the 
effective date of the change.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

VA's Schedule for Rating Disabilities provides for the 
evaluation of disabilities of the skin at 38 C.F.R. § 4.118.  
38 C.F.R. § 4.118 clearly provides the proper anatomical 
localization; that is, the skin, for the evaluation of 
epidermatophytosis.  Under the schedular provisions in effect 
prior to August 30, 2002, the DCs of § 4.118 fell basically 
into two groups.  The provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805 concerned scars, and such 
are not for application in this instance as it is neither 
contended nor shown that scarring is associated with the 
veteran's epidermatophytosis with tinea pedis.  

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7806 
through 7819 concerned various skin diseases, among which was 
dermatophytosis at DC 7813.  Disorders under 7807 through 
7819 were rated for eczema under DC 7806, depending upon the 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  

Diagnostic Code 7806, as in effect prior to August 30, 2002, 
provided rating criteria for the evaluation of eczema on the 
basis of clinical findings to include exfoliation, exudation, 
itching, crusting, and ulceration.  A noncompensable 
evaluation was warranted for slight, if any, exfoliation, 
exudation or itching on a nonexposed surface or small area.  
38 C.F.R. § 4.118, DC 7806 (2002).  A 10 percent evaluation 
required exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  Id.  With exudation or 
itching constant, extensive lesions, or marked disfigurement, 
a 30 percent rating was assignable.  Id.  

As indicated above, the provisions of 38 C.F.R. § 4.118 were 
modified, effective from August 30, 2002, and under the 
changed criteria, dermatophytosis continues to be evaluated 
under DC 7813.  The basis on which dermatophytosis is 
evaluated, however, was changed, such that rating of 
dermatophytosis is now undertaken based on disfigurement of 
the head, face, and neck under 38 C.F.R. § 4.118, DC 7800 
(2004); scarring under 38 C.F.R. § 4.118, DCs 7801, 7802, 
7803, 7804, or 7805 (2004); or as dermatitis/eczema under 38 
C.F.R. § 4.118, DC 7806 (2004), depending on the predominant 
disability.  

Under the revised criteria, a 30 percent rating requires that 
20 to 40 percent of the entire body or 20 to 40 percent of 
the exposed areas be affected; or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, must be 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. 
§ 4.118, DC 7813 (2004).  Where at least five percent, but 
less than 20 percent, of the entire body, or at least five 
percent, but less than 20 percent, of the exposed areas are 
affected; or intermittent systemic therapy is required, such 
as corticosteroids or other immunosuppressive drugs, for a 
total duration of less than six weeks during  the past 12-
month period, a 10 percent rating is for assignment.  Id.  

As for the period prior to August 30, 2002, the record does 
not indicate that the disability in question was associated 
with or productive of disfigurement, scarring, or limitation 
of function of any body part.  Throughout, there is no 
medical evidence that there was any ulceration, exfoliation, 
exudation, extensive lesions or lesions over an extensive 
area, systemic or nervous manifestations, or itching.  The 
veteran himself indicates in one or more written statements 
that many of the foregoing manifestations were present; 
however, such statements are in no way corroborated by 
clinical examination or treatment records compiled during the 
relevant time period.  Hence, his lay opinion is not 
persuasive.  As evidence of a greater degree of severity than 
that reflected by the previously assigned 10 percent 
schedular rating for epidermatophytosis from December 2001, 
is lacking for the period prior to August 30, 2002, that 
portion of the appeal must be denied. 

Regarding the period beginning August 30, 2002, the record 
reflects that the veteran was examined by VA in December 
2002, with clinical evaluation showing splitting of the skin 
between the toes, as well as fungal involvement of the feet 
and associated nail changes and hyperpigmentation.  Also 
indicated were large macular plaques, with mild scaling and 
hyperpigmentation changes of the inner thighs near the groin.  
Records of VA outpatient treatment indicate that he was 
prescribed tolnaftate for relief of his jock itch and a toe 
fungus during 2003.  

When evaluated by VA in October 2004, the veteran described a 
fungal rash affecting his feet and crotch, with itching and 
occasional development of sores.  The course of his skin 
condition was reported by him to be constant.  No current use 
of medications was noted, although he reported having used 
steroid creams in the past without improvement.  He denied 
use of immunosuppressive drugs and light therapy.  He further 
stated that his skin condition did not affect his activities 
of daily living or recreational pursuits.  Clinical review 
exhibited patches of erythema and lichenification of the 
groin and medial upper thigh.  There was one isolated area of 
papillary reaction on the right groin.  The feet demonstrated 
several clustered papules with erythema.  The lateral aspects 
of both feet showed moderate excoriation and mild 
lichenification.  The head, face, neck, back, chest, abdomen, 
genitalia, and hands were without involvement.  In the 
examiner's opinion, 25 percent of the legs were affected, 
with the total involvement of the exposed body being zero 
percent and total body involvement being nine percent.  The 
diagnoses were tinea cruris and tinea pedis.

Notwithstanding the veteran's contention that an increase 
beyond 10 percent is shown, the medical data fail to 
objectively identify a greater degree of involvement of the 
total body or exposed surfaces, or the use of systemic 
therapy, inclusive of corticosteroids or other 
immunosuppressive drugs.  To that extent, a rating in excess 
of the 10 percent schedular evaluation already assigned by 
the RO as of December 2001 is not warranted.  

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim, 
such statute is not for application in this instance.



ORDER

An increased schedular rating for epidermatophytosis with 
tinea pedis is denied.  


REMAND

On the occasion of a VA medical examination in October 2004, 
the veteran reported that he was unemployed and that his skin 
condition adversely affected his ability to work in that he 
was unable to wear shoes.  Such statements reasonably raise a 
claim of extraschedular entitlement, a matter which to date 
has not been adequately addressed by means of VCAA notice of 
the evidence and information needed to substantiate such a 
claim, or by adjudication of that matter by the RO.  Remand 
is therefore required.  

Accordingly, this portion of the appeal is REMANDED for the 
following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be advised in writing of what information 
and evidence are still needed to 
substantiate his claim of entitlement to 
an increased rating for 
epidermatophytosis with tinea pedis, 
based on extraschedular criteria, 
including evidence of frequent hospital 
care for its treatment, or evidence that 
the disorder alone has resulted in a 
marked interference with employment.  The 
veteran must also be notified what 
specific portion of that evidence VA will 
secure, and what specific portion he 
himself must submit.  The RO must advise 
the veteran to submit all pertinent 
evidence not already on file that is held 
in his possession indicating his 
extraschedular entitlement.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  Thereafter, the RO must adjudicate 
the veteran's claim of entitlement to an 
increased rating on an extraschedular 
basis for epidermatophytosis with tinea 
pedis, based on a de novo review of all 
pertinent evidence and consideration of 
all pertinent criteria.  If so warranted, 
referral of the matter to the VA's 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service must be undertaken.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until otherwise notified, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet.App. 
369 (1999).  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


